Opinion by
Me. Justice Mitchell,
An officer or tribunal to put an official valuation on property which is called upon to contribute to the public revenue, is a necessary part of the equipment of every municipal body having the power of taxation, and such officer has been known in Pennsylvania from the earliest times as an assessor. The title occurs in the first act of the laws made by Governor Fletcher with the advice and consent of the council and representatives in general assembly at Philadelphia in 1693: The Duke of Yorke’s Laws, p. 221, 222, and has been in use continuously since that time.
The act April 11, 1799, 3 Sm. 393, 4 Dali. Laws, 508, directs that the “ citizens of every ward, township and district within the city of Philadelphia, and the several counties of the state, shall annually . . . •. elect one citizen to be an assessor for the term of one year, and in 1801 and every third year following two other citizens to be assistant assessors for the term of one year,” the provision for the latter being evidently with reference to the increased labor and importance of the triennial assessment on which the rate for the county levy was to be fixed.
This system remains in force as to its chief features, to the present day. The act of April 15, 1834, P. L. 511, relating to county and township rates and levies, directs the county commissioners in 1834 and every third year thereafter to issue their precepts “ to the assessors of the respective townships, wards and districts,” and another act of the same date, April 15,1834, P. L. 552, expressly includes annual assessors and triennial assistants among township officers. Assessors and assistants for boroughs are recognized and their election provided for by the general borough act of April 3, 1851, P. L. 325.
We have thus gone somewhat back of the actual inquiry in the present case, to get as clear a view as practicable of the state ' of the law when the act of 1867 was passed. Its general features are as above noted, and the only special provision for Lancaster that we find in Mr. Giles D. Price’s very useful Index to Local Legislation in Pennsylvania, is an act of April 18, 1853, sec. 9, P. L. 531, providing that the voters of the several wards shall elect an assessor for each ward.
The act of April 5, 1867, P. L. 783, is an amended charter for the city of Lancaster, and the twenty-ninth section provides *445for the election by the qualified voters of each ward, of “ one person as assessor for state, county, and city purposes;” declares there shall be no assistant assessors elected in said city, and repeals so much of any act as authorizes such officers so far as the same may apply to Lancaster; and closes with the enactment that “the office of city assessor is hereby dispensed with.” The first observation to be made on this act is the specific dispensing with the office of city assessor. I have not been able to find any previous provision in regard to such officer. The most diligent search of the digests, on which we must rely in such investigations, fails to disclose any trace of his existence by statute, and if by local ordinance, the paper-books fail to give us any reference to it. This point will be taken up again later.
The general intent of the section is perfectly plain. It is to secure to the taxpayers of the city a uniform basis of assessment for city and county purposes, and incidentally to avoid the duplication of officers for identical duties. The section expressly provides for the presentation of the assessment to the city councils, for purposes of city taxation, and as the assessors are “ to do and perform within their respective wards all the duties that by the usages and laws of this commonwealth are now enjoined upon the assessors and assistant assessors,” they would of course receive the precepts and make return to the county commissioners for county purposes under the act of 1834 already mentioned.
The act of May 9, 1889, P. L. 139, is entitled “ an act to authorize the triennial election of county assessors in cities of the third class,” and provides in two short sections that the qualified voters of each ward shall elect a “ properly qualified person, according to law, to act as county assessor in each of the said wards under existing laws,” and vacancies shall be filled by the county commissioners.
The real question raised by this act is whether it is intended to create the office of county assessor in cities of the third class, or only to regulate the election to such office where it already existed. And here we are met by the same difficulty as in the act of 1867, the absence of any such office by name from the law. So far as our researches have informed us there is not and never has been in Pennsylvania a county assessor by name. The policy of the law has always been to keep the office con*446fined to small localities, with the manifest view of securing ail officer who could bring to the discharge of his duties, a personal acquaintance with all the properties he was to assess. Accordingly, the act of 1799 above quoted prescribes the election of assessors in wards, townships and districts, and so far as appears this system has never been altered. The act of 1889 does not in terms provide for the election of a county assessor, but of a person “to act as county assessor,” in this respect being less embarrassing than the act of 1867 which in express terms dispenses with the nonexistent office of city assessor. But the question remains, did the act create a new officer where none existed before, or did it merely use the popular designation of the officer, not with reference to the legal title of his office, but only to the duties to be performed, and was its purpose therefore only to regulate the election, i. e. to lengthen the term of the officer performing that function, whatever his formal title might be ? We are clearly of opinion that the latter was the whole purpose and scope of the act.
The objections to the first view are plain and weighty. As . already said the election is not to be of a county assessor, but of a person “to act as ” such, an indirect method of creating a new office, which would hardly be adopted in view of the fact that the office would be a departure from the settled policy of the state for a century. Then there is no direct prescription of his duties such as would be required in the creation of a new officer, and further, he is “ to act as county assessor in each of said wards ” showing that his duties, whatever his title, are only intended to be those of a ward officer.
Turning now to the other view we find that it relieves us of most of the difficulties suggested. In the first place it explains the apparent solecism in the act of 1867, and puts both acts in a clear light by showing that they used the terms “ city assessor ” and “county assessor,” not as legal titles, but as the popular names of the officers who performed the respective functions of making assessments for city and county purposes. Next it relieves us of the necessity of holding that the legislature has made a new office in departure from the traditional policy of the state, by indirection only, and without prescribing its duties. The clause “ elect a properly qualified person, to act as county assessor under existing laws, who shall serve *447for three years,” while indefinite and altogether inadequate as prescribing the duties of a new office, is sufficiently precise and comprehensive if only meant as an identification, by reference to his duties, of an existing officer whose term was merely to be lengthened. That this was the purpose of the act is further corroborated by the correspondence in the form of expression with that used in several acts passed in the same session, the object of which was clearly nothing more than the extension of the term. Thus the aet of February 14, 1889, P. L. 7, is entitled “ An act to authorize the election of assessors for three years in the several boroughs and townships of this commonwealth,” and directs that the qualified voters of every borough and township and of each ward and district when they have been divided shall elect an assessor who shall serve for three years. As these officers already existed in the same" territorial divisions, and the act does not prescribe any new duties but merely directs that they are to “ perform all the duties of assessors under the laws,” it is plain that the only effect of the new act was to lengthen the term from one to three years. The same form was used and the same intent is manifest in the act of February 14, 1889, P. L. 6, in reference to constables.
We are therefore of opinion that the act of May 9,1889, did not establish a new office of county assessor, or provide for the election of a new officer of that name, but left the duties of making the assessment for county purposes in the same hands where they were before, and merely lengthened the term of the officials, whatever their legal title, to three years. It did not therefore interfere in any other way with the act of 1867.
Judgment reversed, and mandamus directed to be issued in favor of appellant as stipulated in the case stated.